AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the

                                                    District of South Carolina


                  Devross M. Sullivan,                          )
                           Petitioner                           )
                               v.                               )       Civil Action No.      1:18-01737-DCC
               Michael Stephan Warden,                          )
                          Respondent                            )

                                          AMENDED JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)            recover from the respondent (name)             the amount of
dollars ($ ), which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
           recover costs from the petitioner (name)                       .

O the petitioner, Devross M. Sullivan, shall take nothing of the respondent, Michael Stephan Warden, and this
action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, adopting the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which
recommended dismissing the action.


Date: May 16, 2019                                                     ROBIN L. BLUME, CLERK OF COURT

                                                                                             s/L. Baker
                                                                                   Signature of Clerk or Deputy Clerk
